Exhibit 10.2b

AMENDMENT TO CONFIRMATION

THIS AMENDMENT (this “Amendment”) is made as of this 18th day of January 2007,
between Goldman Sachs Financial Markets, L.P. (“Dealer”) and National Financial
Partners Corp. (“Issuer”).

WHEREAS, Dealer and Issuer are parties to a Confirmation dated as of January 17,
2007 (the “Confirmation”) relating to Warrants on shares of Issuer;

WHEREAS, the parties wish to amend the Confirmation on the terms and conditions
set forth in this Amendment;

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto agree as follows:

Section 1. Terms Used but Not Defined Herein. Terms used but not defined herein
shall have the respective meanings given to them in the Confirmation.

Section 2. Amendment to the Confirmation.

 

(a)

The “Premium” under the Confirmation shall be USD34,040,000.00. For the
avoidance of doubt, the Premium per Warrant set forth in the Confirmation shall
remain unchanged.

 

(b)

The “Number of Warrants” under Annex A shall be 103,380 for Components 1 through
33 and 103,379 for Components 34 through 40.

Section 3. Representations and Warranties.

Issuer represents and warrants to Dealer as follows:

 

(a)

On the date of this Amendment, (A) none of Issuer and its officers and directors
is aware of any material nonpublic information regarding Issuer or the Shares
and (B) the registration statement filed by Issuer with the Securities and
Exchange Commission (“SEC”) and became effective in accordance with the
Securities Act of 1933, as amended (the “Securities Act”), including all the
documents filed by Issuer pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and incorporated by reference therein, does not
contain any untrue statement of a material fact or any omission of a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances in which they were made, not misleading.

 

(b)

Issuer is not entering into this Amendment to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) or otherwise in
violation of the Exchange Act.

 

(c)

The representations and warranties of Issuer set forth in Section 3 of the
Agreement and Section 7 of the Confirmation are true and correct and are hereby
deemed to be repeated to Dealer as if set forth herein.

Section 4. Effectiveness. This Amendment shall become effective upon execution
by the parties hereto.

Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

 

--------------------------------------------------------------------------------



Section 6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

 

 

2

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Amendment as of the date and
year first above written.

 

 

 

 

 

GOLDMAN SACHS FINANCIAL MARKETS, L.P.

 

 

 

 

 

 

 

 

By: Goldman Sachs Financial Markets, LLC,
general partner

 

 

 

 

 

 

 

 

By: 


/s/ Ray Fritzen

 

 

 

Name:

Ray Fritzen

 

 

 

Title:

Vice President

 

 

Agreed and accepted by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIONAL FINANCIAL PARTNERS CORP.

 

 

 

By: 


/s/ Mark C. Biderman

 

 

 

Name:

Mark C. Biderman

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 